       Case 1:20-cv-01517-SCJ Document 36-1 Filed 04/24/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

SARA CARTER and                       )
GEORGIACARRY.ORG, INC.,               )
                                      )
      Plaintiffs,                     )        CIVIL ACTION FILE NO.:
                                      )
vs.                                   )        1:20-cv-1517-SCJ
                                      )
BRIAN KEMP and                        )
PINKIE TOOMER,                        )
                                      )
                          Defendants. )


              SECOND DECLARATION OF JOAN CRUMPLER

                                          1.

      My name is Joan Crumpler, and I am sui juris and competent to testify in

this matter. I give this declaration as evidence in the above-styled case and for any

other lawful purpose. I make this declaration based upon my personal knowledge.

This is my second declaration in this matter and I make this declaration to correct a

statement included in my first declaration.

                                          2.

      In paragraph 7 of my first declaration, I correctly stated that each of the

twelve individuals that have received citations for violation of O.C.G.A.
        Case 1:20-cv-01517-SCJ Document 36-1 Filed 04/24/20 Page 2 of 3




§ 16-11-126 were also issued citations for other distinct offenses which resulted in

an arrest. I then stated that:

      Each of those individuals was not eligible for a weapons license
      because they were prohibited by law from possessing a handgun or
      long gun.

I should have stated that it was my belief that those twelve individuals were

unlikely eligible for a weapons carry license or prohibited by law from possessing a

handgun or long gun. Such belief primarily arises from my knowledge of the

disqualifiers, which are listed in the Georgia’s Application for Weapons Carry

License that I co-authored, in comparison to the 12 incident reports.            The

disqualifiers include such things as age restrictions (4 arrestees were under age),

known felony convictions (1 narrative reveals the arrestee’s prior felony

conviction) and the use of illegal drugs within the last year (Troopers reported

either odor of marijuana coming from the vehicles and/or discovery of

methamphetamine, controlled substances, and marijuana for 8 arrestees).

However, without an extensive background search of each of the 12 individual

arrestees, including GCIC records, I cannot definitively state that all were

ineligible for a weapons carry license at the time of arrest.
       Case 1:20-cv-01517-SCJ Document 36-1 Filed 04/24/20 Page 3 of 3




      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

forgoing is true and correct.

             This 23rd day of April, 2020.

                                             /s/Joan Crumpler
                                             JOAN CRUMPLER
